UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
EDUARDO DUBON MARTINEZ et al. )
                                     )
                   Plaintiffs,       )
                                     )
v.                                   )     Case No. 15-cv-1071 (GMH)
                                     )
ASIAN 328, LLC et al.                )
                                     )
                   Defendants.       )
____________________________________)

                                  MEMORANDUM OPINION

       Before the Court are Plaintiffs’ Motion for Judgment on the Verdict [Dkt. 91], Defendants’

Response in Opposition to Plaintiffs’ Motion for Judgment on the Verdict [Dkt. 92], and Plaintiffs’

Reply in Support of Plaintiffs’ Motion for Judgment the Verdict [Dkt. 93], all filed pursuant to the

Court’s Minute Order requesting that the parties brief their positions on the calculation of damages

in light of the jury’s verdict in this case. See 11/17/2016 Minute Order. Upon consideration of

the parties’ briefs and the entire record herein,1 the Court will grant Plaintiff’s Motion and enter a

Judgment against Defendants in the following amounts: (1) $96,200.12 in favor of Plaintiff Edu-

ardo Martinez; (2) $43,055.08 in favor of Plaintiff Erik Amaya; and (3) $16,091.28 in favor of

Plaintiff Marlin Sanchez.




1
  The relevant docket entries for the purposes of this Memorandum Opinion are: (1) Plaintiffs’
Amended Complaint (“Compl.”) [Dkt. 27]; (2) the Jury’s Verdict Form (“Verdict”) [Dkt. 87]; (3)
Plaintiffs’ Motion for Judgment on the Verdict (“Pl. Mot.”) [Dkt. 91]; (4) Exhibit C, Plaintiff’s
Calculation of Damages (“Pl. Calc.”) [Dkt. 91-3]; (5) Defendants’ Memorandum in Opposition to
Plaintiff’s Motion for Judgment on the Verdict (“Def. Resp.”) [Dkt. 92]; and (5) Plaintiffs’ Reply
in Support of Plaintiffs’ Motion for Judgment on the Verdict (“Pl. Repl.”) [Dkt. 93]. All citations
herein to pages numbers within a particular document will be to the docket page numbers for that
document, not to the internal page numbers on the document itself.
                                         BACKGROUND

       Plaintiffs Eduardo Martinez, Erik Amaya, and Marlin Sanchez (collectively “Plaintiffs”)

filed this action against Defendants Asian 328, LLC and Ling Chun Zheng (collectively “Defend-

ants”) under the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the

District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code § 32-1301 et

seq. See Compl. at ¶¶ 2, 71, 78. Defendant Asian 328, LLC, through its owner, Defendant Zheng,

operates a Washington, D.C. restaurant known as “Asia 54.” Id. at ¶¶ 6–10. At overlapping times,

Plaintiffs worked at Defendants’ restaurant as kitchen laborers. Id. at ¶¶ 11, 12, 24, 25, 36, 37. In

their Amended Complaint, Plaintiffs alleged that Defendants knowingly and willfully failed to pay

them minimum and overtime wages as required by the FLSA and DCWPCL. Id. at ¶ 2.

       A jury trial on this matter was held from November 15 to November 17, 2016. After a

period of deliberation, the jury returned a verdict finding Defendants liable to each of the Plaintiffs

for unpaid minimum and overtime wages under both the FLSA and DCWPCL. See Verdict at 1,

3, 6. The jury also provided week-by-week determinations of the actual hours worked by, and

wages paid to, each of the three Plaintiffs over the periods of time during which Defendants em-

ployed them. Id. at 2, 4–5, 7–8. Specifically, the jury found that: (1) Plaintiff Eduardo Martinez

worked for Defendants from the week of June 30, 2014 to the week of June 8, 2015; (2) Plaintiff

Erik Amaya worked for Defendants from the week of March 31, 2014 to the week of June 30,

2014, and again from the week of March 2, 2015 to the week of September 28, 2015; and (3)

Plaintiff Marlin Sanchez worked for Defendants from the week of December 29, 2014 to the week

of February 23, 2015. Id. After the jury returned its verdict, and pursuant to the Court’s post-trial

briefing schedule, Plaintiffs’ filed the instant Motion for Judgment on the Verdict on November

19, 2016. See Pl. Mot. Defendants filed a memorandum in opposition to Plaintiffs’ motion, see

Def. Resp., and Plaintiffs filed a reply. See Pl. Repl. This matter is now ripe for resolution.


                                                  2
                                           ANALYSIS

       A.      Wages

       Plaintiffs bring this suit, in part, under the FLSA, which requires covered employers to pay

employees a minimum wage of $ 7.25 an hour. See 29 U.S.C. § 206(a)(1)(C). The FLSA also

provides, however, that its provision requiring employers to pay a minimum wage of $7.25 an

hour will not “excuse noncompliance with any Federal or State law or municipal ordinance estab-

lishing a minimum wage higher than the minimum wage” set by the FLSA. 29 U.S.C. § 218(a).

In the District of Columbia, the minimum wage is established by the District of Columbia Mini-

mum Wage Revision Act (“DCMWA”), which provides that, “as of January 1, 2006, the minimum

wage required to be paid to any employee by any employer in the District of Columbia shall be $7

an hour, or the minimum wage set by the United States government pursuant to the [FLSA], plus

$1, whichever is greater.” D.C. Code § 32-1003(a)(2). The DCMWA further states that, “as of

July 1, 2014, the minimum wage required to be paid to any employee by any employer . . . shall

be $9.50 an hour,” and, “as of July 1, 2015, the minimum wage required to be paid to any employee

by any employer . . . shall be $10.50 an hour . . . .” Id., § 32-1003(a)(3)–(4). Finally, the DCMWA

permits employees who are not paid the appropriate minimum wage to bring a civil action against

their employer in accordance with the DCWPCL, which Defendants did here. See id., § 32-

1012(a) (citing D.C. Code § 32-1308).

       Additionally, both the FLSA and DCWPCL – again by way of the DCMWA, see id. –

provide employees with a cause of action against employers who fail to pay them overtime wages

for any hours worked over forty in a workweek. Specifically, the FLSA states that no covered

“employer shall employ any of his employees . . . for a workweek longer than forty hours unless

such employee receives compensation for his employment in excess of the hours above specified

at a rate not less than one and one-half times the regular rate at which he is employed.” 29 U.S.C.


                                                3
§ 207(a)(1). Likewise, an employee may bring a civil action against an employer in the District

of Columbia under the DCWPCL if the employer fails to pay the employee “compensation for

employment in excess of [forty] hours at a rate not less than [one and one-half] times the regular

rate at which the employee is employed.” D.C. Code §§ 32-1003(c), 32-1012(a).

       Plaintiffs alleged, and the jury determined, that Defendants failed to pay them both their

minimum and overtime wages pursuant to the provisions of the FLSA and DCWPCL. Rather than

instruct the jury to calculate the amount of unpaid wages Defendants owed Plaintiffs, the Court

instructed the jury to determine Plaintiffs’ actual paid wages and hours worked. These factual

conclusions would provide the Court with sufficient information to calculate the amount of unpaid

wages due to each Plaintiff based on the application of rote arithmetic formulas. While Defendants

objected to, and continue to object to, the Court’s decision to remove the mathematic calculation

of unpaid wages from the province of the jury, see Def. Resp., the undersigned notes that Defend-

ants’ have no Seventh Amendment right to have the jury “perform a formulaic or mathematical

calculation of damages.” Monroe v. FTS USA, LLC, 815 F.3d 1000, 1022–23 (6th Cir. 2016); see

also Wallace v. FedEx Corp., 764 F.3d 571, 591 (6th Cir. 2014) (“[A] court may render judgment

as a matter of law as to some portion of a jury award if it is compelled by a legal rule or if there

can be no genuine issue as to the correct calculation of damages.” (internal citation and quotation

omitted)); Maliza v. 2001 MAR-OS Fashion, Inc., No. CV-07-463, 2010 WL 502955, at *1

(E.D.N.Y. Feb. 10, 2010) (instructing the jury in an FLSA case to determine plaintiff’s actual

hours-worked and wages, and then completing “the arithmetic task of computing the shortfalls, if

any, in the wages paid to the plaintiff during the time periods in question”). Indeed, to date, De-

fendants have not raised any objection to the accuracy of the mathematical formulas proposed by

Plaintiffs and contemplated by the Court; their objection centers solely on the Court applying the

formula in place of the jury. See Def. Resp.


                                                 4
       Accordingly, and having reviewed both Plaintiffs’ and Defendants’ briefing on the matter,

the Court now adopts Plaintiffs’ proposed computational methodology. That is, the Court will

calculate the unpaid wages that Plaintiffs are entitled to by subtracting their actual payments from

their proper payments. The Plaintiffs’ actual payments and hours worked per week during their

employment with Defendants have already been determined by the jury. See Verdict at 1–8. Their

proper payments will be determined by the undersigned by multiplying all hours worked per week

up to and including forty hours by the appropriate minimum wage given the date of Plaintiffs’

employment and adding that to their overtime wages, which will be calculated by multiplying all

hours worked in excess of forty hours per week by the appropriate minimum wage given the date

of Plaintiffs’ employment and multiplying that number by 1.5. See Pl. Mot. at 4–5. The Court

will also adopt Plaintiffs’ proposal to use the lower minimum wage for the entire week when the

DCWMA increased the minimum wage in the middle of a workweek. See id. at 5. Based on the

above, the Court will now evaluate damages as they relate to each Plaintiff.

               1.     Plaintiff Eduardo Martinez

       Plaintiff Martinez is entitled to $24,050.03 in damages for unpaid minimum and overtime

wages, earned across two minimum-wage periods. During the week of June 30, 2014, when Plain-

tiff Martinez first began working for Defendants, he worked 64 hours and the applicable minimum

wage was $8.25 per hour. See Verdict at 7; see also D.C. Code § 32-1003(a)(2). Plaintiff therefore

should have received the following wages:

       Minimum Wage:          40 hours * $8.25/hour = $330;

       Overtime Wage:         24 hours * $8.25/hour * 1.5 = $297;

       Total Wages:           $330 + $297 = $627.




                                                 5
During this period, however, Defendants paid Plaintiff Martinez $275.70, meaning Defendants

owe Plaintiff Martinez $351.30 in unpaid wages for his work between June 30 and July 6, 2014.

See Verdict at 7.

       From the week of July 7, 2014 to the week of June 8, 2015, when Plaintiff Martinez stopped

working for Defendants, he worked 75 hours per week for 49 consecutive weeks and the applicable

minimum wage was $9.50 per hour. See id. at 7–8; see also D.C. Code § 32-1003(a)(3). Plaintiff

therefore should have received the following wages:

       Minimum Wage:          40 hours * $9.50/hour = $380 * 49 weeks = $18,620;

       Overtime Wage:         35 hours * $9.50/hour * 1.5 = $498.75 * 49 weeks = $24,438.75;

       Total Wages:           $18,620 + $24,438.75 = $43,058.75.

During this period, however, Defendants paid Plaintiff Martinez $19,360.02, meaning Defendants

owe Plaintiff Martinez $23,698.73 in unpaid wages for work between the weeks of July 7, 2014

and June 8, 2015. See Verdict at 7–8. Accordingly, in total, Defendants owe Plaintiff Martinez

$24,050.03 in unpaid wages for his entire period of employment.

               2.     Plaintiff Erik Amaya

       Plaintiff Amaya is entitled to $10,763.77 in damages for unpaid minimum and overtime

wages, earned across three minimum-wage periods. From the week of March 31, 2014, when

Plaintiff Amaya first began working for Defendants, to the week of June 30, 2014, when Plaintiff

Amaya stopped working for Defendants for the first time, he worked 48 hours his first week, 12

hours his final week, and 60 hours per week for the 12 weeks in between. See Verdict at 4. The

applicable minimum wage at that time was $8.25 per hour. See D.C. Code § 32-1003(a)(2). Plain-

tiff therefore should have received the following wages:

       Minimum Wage:          40 hours * $8.25/hour = $330 * 13 weeks = $4,290;

                              12 hours * $8.25/hour = $99;


                                                6
       Overtime Wage:         8 hours * $8.25/hour * 1.5 = $99;

                              20 hours * $8.25/hour * 1.5 = $247.50 * 12 weeks = $2,970

       Total Wages:           $4,290 + $99 + $99 + $2,970 = $7,458

During this period, however, Defendants paid Plaintiff Amaya $4,799.40, meaning Defendants

owe Plaintiff Amaya $2,658.60 in unpaid wages for work between the weeks of March 31, 2014

and June 30, 2014. See Verdict at 4.

       From the week of March 2, 2015, when Plaintiff Amaya started working for Defendants

again, to the week of June 29, 2015, he worked 60 hours per week for 18 weeks and the applicable

minimum wage at that time was $9.50 per hour. See Verdict at 4–5; see also D.C. Code § 32-

1003(a)(3). Plaintiff therefore should have received the following wages:

       Minimum Wage:          40 hours * 9.50/hour = $380 * 18 weeks = $6,840;

       Overtime Wage:         20 hours * 9.50/hour * 1.5 = $285 * 18 weeks = $5,130;

       Total Wages:           $6,840 + $5,130 = $11,970.

During this period, however, Defendants paid Plaintiff Amaya $7,684.02, meaning Defendants

owe Plaintiff Amaya $4,285.98 in unpaid wages for work between the weeks of March 2, 2015

and June 29, 2015. See Verdict at 4–5.

       From the week of July 6, 2015 to the week September 28, 2015, when Plaintiff Amaya

stopped working for Defendants for the last time, he worked 60 hours per week for the first 12

weeks and 36 hours for the final week. See Verdict at 5. The applicable minimum wage at that

time was $10.50 per hour. See D.C. Code § 32-1003(a)(4). Plaintiff therefore should have re-

ceived the following wages:

       Minimum Wage:          40 hours * $10.50/hour = $420 * 12 weeks = $5,040;

                              36 hours * 10.50/hour = $378;

       Overtime Wage:         20 hours * $10.50/hour * 1.5 = $315 * 12 weeks = $3,780


                                               7
       Total Wages:           $5,040 + $378 + $43,780 = $9,198.

During this period, however, Defendants paid Plaintiff Amaya $5,378.81, meaning Defendants

owe Plaintiff Amaya $3,819.19 in unpaid wages for work between the weeks of July 6, 2015 and

September 28, 2015. See Verdict at 5. Accordingly, in total, Defendants owe Plaintiff Amaya

$10,763.77 in unpaid wages for his entire period of employment.2

              3.      Plaintiff Marlin Sanchez

       Plaintiff Sanchez is entitled to $4,022.82 in damages for unpaid minimum and overtime

wages, earned across one minimum-wage period. From the week of December 29, 2014, when

Plaintiff Sanchez began working for Defendants, to the week of February 23, 2015, when Plaintiff

Sanchez stopped working for Defendants, he worked 47 hours his first week, 58 hours his final

week, and 70 hours per week for the 7 weeks in between. See Verdict at 2. The applicable mini-

mum wage at that time was $9.50 per hour. See D.C. Code § 32-1003(a)(3). Plaintiff Sanchez

therefore should have received the following wages:

       Minimum Wage:          40 hours * $9.50/hour = $380 * 9 weeks = $3,420;

       Overtime Wage:         7 hours * $9.50/hour * 1.5 = $99.75

                              30 hours * $9.50/hour * 1.5 = $427.50 * 7 weeks = $2,992.50

                              18 hours * $9.50/hour * 1.5 = $256.50

       Total Wages:           $3,420 + $99.75 + $2,992.50 + $256.50 = $6,768.75




2
  In their Motion for Judgment on the Verdict, Plaintiffs’ counsel miscalculated Plaintiff Amaya’s
unpaid wages. The jury found that Plaintiff Amaya’s second period of employment at Defendants’
restaurant spanned from the week of March 2, 2015 to the week of September 28, 2015. See
Verdict at 4–5. Plaintiffs’ motion, however, erroneously lists his second period of employment at
Defendants’ restaurant as ending on the week of September 21, 2015, which decreased his dam-
ages for unpaid wages by $308.11. See Pl. Calc. at 2.

                                                 8
During this period, however, Defendants paid Plaintiff Sanchez $2,745.93, meaning Defendants

owe him $4,022.82 in unpaid wages for work between the weeks of December 29, 2014 and Feb-

ruary 23, 2015. See Verdict at 2.

       B.      Penalties

       In addition to their actual unpaid minimum and overtime wages, Plaintiffs seek a multiplier

as liquidated damages and intend to seek attorney’s fees as well. See Pl. Mot. at 3–5.

               1.      Liquidated Damages

       Both the FLSA and DCWPCL provide for liquidated damages in the event that an employer

is found to be in violation of the statutes. See 92 U.S.C. § 216(b); see also D.C. Code § 32-1303(4).

Because the DCWPCL, which provides for greater liquidated damages than the FLSA, “is more

generous to employees on the relevant points, the Court will first assess damages under D.C. law

and will not award a duplicative amount pursuant to federal law.” See Ventura v. L.A. Howard

Constr. Co., 134 F. Supp. 3d 99, 104 (D.D.C. 2015) (citing 29 C.F.R. § 778.5).

       The DCWPCL provides, in pertinent part, that an employer who does not pay the proper

minimum and overtime wages “shall pay, or be additionally liable to, the employee, as liquidated

damages, . . . an amount equal to treble the unpaid wages.” D.C. Code § 32-1303(4). As this

Court has recently explained, the liquidated-damages provision of the DCWPCL awards treble

damages as liquidated damages in addition to the actual damages in the form of unpaid wages.

See Barahona v. Rosales, 15-CV-1381 (JEB), ECF No. 21 (D.D.C. Sept. 26, 2016). Accordingly,

the Court calculates damages with respect to each Plaintiff as follows.

                           Actual unpaid wages       Liquidated damages         Total damages
   Eduardo Martinez            $24,050.03                $72,150.09              $96,200.12
     Erik Amaya                $10,763.77                $32,291.31              $43,055.08
    Marlin Sanchez              $4,022.82                $12,068.46              $16,091.28
                                                                    Total Damages: $155,346.48


                                                 9
               2.      Attorney’s Fees

       The FLSA provides that the Court “shall, in addition to any judgment awarded to the plain-

tiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the

action.” 29 U.S.C. § 216(b). In their instant motion, Plaintiffs request that the undersigned issue

a briefing schedule for their forthcoming motion for such fees, expenses, and costs. See Pl. Mot.

at 5. Accordingly, the undersigned instructs that any motion for attorney’s fees or costs shall be

filed by Plaintiffs on or before December 20, 2016. Defendants’ response shall be filed on or

before January 3, 2017. Plaintiffs’ reply, if any, shall be filed on or before January 10, 2017.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Judgment on the Verdict [Dkt. 91] will be

GRANTED in accordance with the damages calculation provided above.

       An appropriate Order will accompany this Memorandum Opinion.



Date: December 8, 2016                                __________________________________
                                                      G. MICHAEL HARVEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                10